Case: 16-40461      Document: 00514138806         Page: 1    Date Filed: 08/31/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                      No. 16-40461                                 FILED
                                                                             August 31, 2017
                                                                              Lyle W. Cayce
MELVIN LEE MOBLEY, III,                                                            Clerk

               Plaintiff - Appellant

v.

MUNIB I. ALISHAH,

               Defendant - Appellee




                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 6:15-CV-605


Before DAVIS, GRAVES, and COSTA, Circuit Judges.
PER CURIAM:*
       Mobley alleged that Texas correctional officer Munib Alishah used
excessive force when escorting him from the infirmary to administrative
segregation.    Mobley asserted that he had a “psych episode” and that he
“momentarily pulled away” while he was handcuffed.                  He contended that
Alishah, in response, snatched and jerked him before choking him, which
caused injuries to his neck. The trial court appointed counsel for Mobley, and


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40461    Document: 00514138806     Page: 2   Date Filed: 08/31/2017



                                 No. 16-40461
the case proceeded to trial before a magistrate judge.        The jury rejected
Mobley’s claims.
      Mobley argues that three errors taint that verdict. First, he says that
the restraints that were placed on him during trial prejudiced the jury. Second,
he argues that he should have been able to introduce evidence of similar violent
episodes in the defendant’s work as a correctional officer. Third, he challenges
the district court’s decision to announce the verdict without the jury in the
courtroom.
      Having reviewed the trial record and the arguments of the parties, we
find no basis for reversing the jury’s verdict. The first alleged error was not
raised in the trial court and thus the record does not reveal the extent, if any,
to which the restraints were visible to the jury. We find no abuse of discretion
in the court’s Rule 404(b) ruling. And while the criminal rules of procedure
require that the jury be present when the verdict is announced, the civil rules
do not. Compare FED. R. CRIM. P. 31(a), with FED R. CIV. P. 48.
      AFFIRMED. Mobley’s motion to appoint counsel on appeal is DENIED.




                                       2